262 S.W.2d 821 (1953)
COMBS
v.
COMBS et al.
Court of Appeals of Kentucky.
December 11, 1953.
Alva A. Hollon, Hazard, for appellant.
Craft & Stanfill, Hazard, for appellee.
WADDILL, Commissioner.
On December 16, 1948, Goldie Lindon Combs sustained personal injuries while riding as a passenger in a truck owned by Troy P. Combs and being operated by his son, Glenn Combs. Suit was filed by Goldie Combs against Troy and Glenn Combs for damages for personal injuries received in the accident subsequent to her marriage to Glenn Combs.
The court sustained a special demurrer filed by Glenn Combs and dismissed the action as to him, on the ground that Goldie Combs did not have legal capacity to maintain an action for tort against her husband.
We are constrained to reverse the judgment and remand the case to the circuit court with directions for it to overrule the special demurrer for the reason that this Court specifically held in Brown v. Gosser, Ky., 1953, 262 S.W.2d 480, that such an action is maintainable.
Judgment reversed.
SIMS, C. J., and STEWART, J., dissent for the reasons stated in the dissenting opinion in the case of Brown v. Gosser.